Dissenting Opinion.
Poché, J.
The majority opinion in this case concedes to plaintiff all the facts which should have dictated a judgment in his favor.
*1136The propositions of law which he advances in support of his demand are also sustained in a great measure.
The Court finds that the act of Dr. Choppin, in ordering the fumigation of the .vessel, was not sanctioned by law, was not authorized by the Board of Health, and was not justifiable either by reason or justice. And yet the plaintiff is denied the just relief to which he is manifestly entitled, because he refused to tamely submit to a wrong for the purpose of avoiding a greater wrong. As it is conceded that the President of the Board exercised a power not vested in him by law, his liability must be tested by the same rule which would apply to a private citizen, who would have arbitrarily invaded the sacred rights of another.
Now, if the captain of this vessel had been overpowered by an armed body of men, who would have insisted on fumigating his vessel at the risk of damaging his cargo, and he had declined their proffered liberality of allowing him the time to unload and reload his merchandise, would his refusal be entertained for a moment as a proper defence in an action for damages against the wrong-doers? Evidently not.
I see no possible difference between such a case and the circumstances of this case, in which the conduct of the President of the Board is avowedly unjustifiable, unlawful and arbitrary.
The following principle enunciated by the Supreme Court of Michigan has a peculiar application to the present case, and should, in my opinion, have been applied in justification of the captain’s refusal to unload his vessel ¡
“ As to the question of duty, as well might it be said, if he had repeatedly assaulted and beaten me and my family, in my own house, and declared his intention of repeating the process as long as we should remain there, it would be my duty to remove myself and family from the house to avoid increasing the damage which might otherwise accrue from his further continuance or repetition of the like conduct.”
I agree with my Associates in their conclusion exonerating the Board and its other members from responsibility in the premises, but in my opinion the President of the Board was undouotedly responsible for all the damages suffered by plaintiff, who, like many other men engaged in commerce, will see very little encouragement to bring his vessels and cargoes to a port where he finds such little protection for his property and his sacred rights.
I, therefore, dissent'from the decree rendered in the case.
Mr,. Justice Todd concurs in this opinion.